Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October 30,
2014, is made by and among Banc of California, Inc., a Maryland corporation (the
“Company”), and the investors named on Exhibit A hereto (collectively, the
“Investor”) (each of the Company and the Investor a “Party” and, collectively,
the “Parties”).

WITNESSETH

WHEREAS, the Parties entered into a Securities Purchase Agreement on April 22,
2014 (the “SPA”), pursuant to which the Company agreed, subject to the terms and
conditions set forth therein, to sell to the Investor shares of its voting
common stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, pursuant to Section 7(a)(i) of the SPA, the Parties have agreed to
terminate the SPA;

WHEREAS, the Investor currently holds 1,200,564 shares of Common Stock, and is
not a “substantial holder” for purposes of applicable New York Stock Exchange
(the “NYSE”) regulations;

WHEREAS, the Investor desires to consummate an acquisition of approximately
$10,000,000 in Common Stock on pricing terms equal to those contemplated by the
SPA;

WHEREAS, the Investor further desires to increase its overall position in the
Common Stock to approximately 9.9% of the outstanding Common Stock at a price
per share equal to the closing price of the Common Stock on October 27, 2014;

WHEREAS, the Company is offering for sale shares of Common Stock, to the
Investor, subject to the terms set forth herein; and

WHEREAS, the Investor desires to purchase from the Company the Investor Shares
(as defined herein) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

  1. Definitions. As used herein, the following terms have the meanings
indicated:

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Governmental Entity” shall mean any governmental or regulatory authorities,
agencies, courts, commissions, stock exchange or market, or other entities.



--------------------------------------------------------------------------------

“Material Adverse Effect” means any event, circumstance, development,
occurrence, change in or effect that, individually or in the aggregate, is
materially adverse to, or would reasonably be expected to have a materially
adverse effect on, the business, assets, liabilities, properties, results of
operations or financial condition of the Company and its subsidiaries taken as a
whole.

 

  2. Termination of SPA. The Parties hereby agree to terminate the SPA.

 

  3. Purchase of Common Stock.

(a) Subject and pursuant to the terms set forth in this Agreement, the Company
agrees that it will issue and sell to the Investor and the Investor agrees that
it will purchase from the Company an aggregate of (i) 1,076,000 shares of Common
Stock at a price of $9.78 per share and (ii) 824,000 shares of Common Stock at a
price of $11.55 per share (collectively, such shares, the “Investor Shares”), to
be allocated among the Investor in the amounts set forth on Exhibit A. The
aggregate purchase price of the Investor Shares (the “Aggregate Purchase Price”)
shall be $20,040,480.

(b) In consideration for the Investor’s commitment hereunder, the Company shall
pay to Investor in cash at Closing (defined below) an equity support payment of
$538,000 (the “Equity Support Payment”).

(c) The closing of the purchase and sale of the Investor Shares (the “Closing”)
will occur substantially concurrently with the consummation of the transactions
contemplated by the Purchase and Assumption Agreement, dated April 22, 2014,
between Banc of California, National Association and Banco Popular North America
(the “Branch Purchase Agreement”) that is expected to occur on November 7, 2014
(the date on which such closing occurs, the “Closing Date”), subject to the
satisfaction or waiver (to the extent permitted by applicable law) of the
conditions specified in Section 6 (other than those conditions that by their
nature can only be satisfied at the Closing but subject to their satisfaction as
of the Closing), or such other date or time as the parties may agree upon in
writing.

 

  4. Deliveries at Closing.

(a) Deliveries by the Investor. At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available funds to an account designated by the Company, which funds will be
delivered to the Company in consideration of the Investor Shares issued to the
Investor at the Closing.

(b) Deliveries by the Company. At the Closing, the Company shall deliver (i) to
Cede & Co., or such other nominee as may be designated by The Depository Trust
Company (“DTC”), one or more global securities representing the Investor Shares
and (ii) to the Investor a copy of the irrevocable instructions to Registar and
Transfer Company, in its capacity as transfer agent for the Common Stock
(“RTC”), instructing RTC to deliver on an expedited basis via The Depository
Trust Company Deposit or Withdrawal at Custodian system the number of shares of
Common Stock equal to the Investor Shares to the participant designated by the
Investor prior to the Closing.

 

2



--------------------------------------------------------------------------------

(c) At the Closing, the Company shall deliver to the Investor the Equity Support
Payment and shall reimburse the Investor for its expenses pursuant to
Section 7(d).

 

  5. Representations and Warranties.

(a) Investor Representations and Warranties. The Investor represents, warrants
and agrees as follows:

(1) Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investment decision, Investor has not relied on any representation or
information not set forth in this Agreement or in any document filed by the
Company with or furnished to the Securities and Exchange Commission (the
“Commission”). The Investor acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, both direct and indirect,
including an opportunity to ask such questions of management (for which it has
received such answers) and to review such information maintained by the Company,
in each case as the Investor considers sufficient for the purpose of purchasing
the Investor Shares. The Investor further acknowledges that it has had such an
opportunity to consult with its own counsel, financial and tax advisers and
other professional advisers as it believes is sufficient for the purpose of
purchasing the Investor Shares.

(2) The execution and delivery of this Agreement by Investor and the performance
of this Agreement and the consummation by Investor of the transactions
contemplated hereby have been duly authorized by all necessary (corporate,
partnership or limited liability in the case of a corporation, partnership or
limited liability company) action of Investor, and this Agreement, when duly
executed and delivered by the Parties, will constitute a valid and legally
binding instrument, enforceable in accordance with its terms against Investor,
except as enforcement hereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization or similar laws or court decisions
affecting enforcement of creditors’ rights generally and except as enforcement
hereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

(3) Except as set forth on Exhibit A hereto, as of the date of this Agreement
(before giving effect to the sale of the Investor Shares contemplated hereby),
the Investor is not and will not be the beneficial owner of any shares of Common
Stock, securities convertible into or exchangeable for Common Stock or any other
equity or equity-linked security of the Company. The Investor is acting
independently with respect to the purchase of the Investor Shares contemplated
hereby, this Agreement and the other transactions contemplated thereby, and the
Investor is not acting as part of a group or in concert with any other person or
entity. The Investor is not party to any agreement, arrangement or understanding
for the purpose of acquiring, holding, voting or disposing of, in each case, any
shares of Common Stock or other securities of the Company or any option, warrant
or other right to acquire any of the foregoing. The Investor has not disposed of
or transferred any shares of Common Stock over the period of thirty (30) days
preceding the date of this Agreement.

 

3



--------------------------------------------------------------------------------

(4) Assuming the accuracy of the Company’s representation in Section 5(b)(29),
the Investor is not deemed a “substantial security holder” of the Company for
purposes of NYSE Listing Rule 312.03.

(5) At Closing, the Investor will have available funds to complete the purchase
of the Investor Shares on the terms and conditions contemplated by this
Agreement.

(6) There is no broker, finder or other party that is entitled to receive from
the Investor any brokerage or finder’s fee or other fee or commission as a
result of sale of the Investor Shares contemplated by this Agreement.

(b) Company Representations and Warranties. Except as may be publicly disclosed
by the Company in the reports filed by it with or furnished to the Commission
prior to the date of this Agreement (excluding any risk factor disclosures
contained in such documents under the heading “Risk Factors” as well as any
disclosure of risks included in any “forward-looking statements” disclaimer or
other statements that, in each case, are similarly nonspecific and are
predictive or forward-looking in nature), the Company hereby represents and
warrants to the Investor, as of the date hereof and at the Closing, as follows:

(1) Compliance with Registration Requirements. The Company is permitted to use
the Registration Statement on Form S-3 (No. 333-192518), as amended (the
“Registration Statement”) to register and sell the Investor Shares. The
Registration Statement, including any Rule 462(b) Registration Statement, and
any post-effective amendment thereto has become effective under the Securities
Act of 1933, as amended (the “1933 Act”), and no stop order suspending the
effectiveness of the Registration Statement, including any Rule 462(b)
Registration Statement, or any post-effective amendment thereto has been issued
under the 1933 Act and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and the Company has complied with any requests on the part of the
Commission for additional information with respect to the Registration
Statement.

At the respective times the Registration Statement, including any Rule 462(b)
Registration Statement, and any post-effective amendments thereto became
effective, at each deemed effective date with respect to the Investor Shares
pursuant to Rule 430B(f)(2), at the Closing, and at each additional time of
purchase, if any, the Registration Statement, including any Rule 462(b)
Registration Statement, and any amendments thereto complied, complies and will
comply, as the case may be, in all material respects with the requirements of
the 1933 Act and Rule 415 of the rules and regulations of the Commission under
the 1933 Act (the “1933 Act Regulations”).

(2) Incorporated Documents. The documents incorporated by reference in the
Registration Statement and the final base prospectus and any prospectus
supplement filed in connection with the transactions contemplated hereby,
including the documents incorporated by reference therein (collectively, the
“Prospectus”), at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “1934

 

4



--------------------------------------------------------------------------------

Act”), and the rules and regulations of the Commission thereunder (the “1934 Act
Regulations”).

(3) Independent Accountants. The accountants who certified the financial
statements included in the Registration Statement and the Prospectus are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations and, to the Company’s knowledge, are not and have not been in
violation of the auditor independence requirements of the Sarbanes Oxley Act of
2002 and the related rules and regulations of the Commission (the
“Sarbanes-Oxley Act”) in respect of the entity whose financial statements it
audited.

(4) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement and the Prospectus, together with the
related schedules and notes, present fairly, in all material respects, the
financial condition, results of operations and cash flows of the Company and its
consolidated subsidiaries, at the dates indicated and their respective
statements of operations, stockholders’ equity and cash flows for the periods
specified. Such financial statements have been prepared in compliance with the
requirements of the 1933 Act and the 1934 Act and in conformity with accounting
principles generally accepted in the United States of America (“GAAP”) applied
on a consistent basis throughout the periods involved. Any selected financial
data and the summary financial information included or incorporated by reference
in the Registration Statement and the Prospectus present fairly, in all material
respects, the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement and the Prospectus. The
unaudited pro forma consolidated financial statements and the related notes
thereto included or incorporated by reference in the Registration Statement and
the Prospectus present fairly, in all material respects, the pro forma
consolidated results of operations and the financial position of the Company for
the periods specified and have been prepared in accordance with Rules 11-01 and
11-02 of Regulation S-X and the Commission’s rules and guidelines with respect
to pro forma financial statements, and the assumptions used in the preparation
thereof are reasonable. No other financial statements or schedules are required
under the 1933 Act, the 1933 Act Regulations, the 1934 Act or the 1934 Act
Regulations to be included or incorporated by reference in the Registration
Statement or the Prospectus. To the extent applicable, all disclosures contained
in the Registration Statement or the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the 1934 Act, the 1934 Act Regulations
and Item 10 of Regulation S-K under the 1933 Act, as applicable, in all material
respects.

(5) No Material Adverse Effect. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
otherwise stated therein, (A) there has been no Material Adverse Effect, (B) as
of the date hereof, there have been no liabilities or obligations incurred,
direct or contingent, nor transactions entered into by the Company or any of its
subsidiaries, other than (i) the Branch Purchase Agreement, (ii) the Securities
Purchase Agreement, dated April 22, 2014, by and among the Company and OCM BOCA
INVESTOR, LLC (the “Oaktree Purchase Agreement”), (iii) this Agreement or
(iv) those in the ordinary course of business, which are not material with
respect to the Company and its subsidiaries considered as one enterprise and
(C) except for

 

5



--------------------------------------------------------------------------------

regular quarterly dividends on the common stock and preferred stock of the
Company in amounts per share that are consistent with past practice, there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock; provided, however, that Investor
hereby agrees and acknowledges that, for all purposes under this Agreement
(including this Section 5), no breach or violation of any representation,
warranty, covenant or other term of this Agreement shall be deemed, or may in
any way be claimed, to have occurred as a result of the matters disclosed
(including the “material weakness” and the related underlying facts and
circumstances) in the Company’s reports filed with the Commission prior to the
date hereof.

(6) Internal Accounting Controls. Each of the Company and its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (C) access to assets is permitted
only in accordance with management’s general or specific authorization and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Since the date of the Company’s latest audited financial statements
incorporated by reference in the Registration Statement and the Prospectus,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

(7) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the 1934 Act). Such disclosure controls and procedures (A) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities and
(B) are effective to perform the functions for which they were established. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have not been advised that there is (1) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls or (2) any material weaknesses in internal controls.
Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to material weaknesses. The principal executive
officer (or the equivalent) and principal financial officer (or the equivalent)
of the Company have made all certifications required by the Sarbanes-Oxley Act,
and the statements made in each such certification are accurate; the Company,
its subsidiaries and to the Company’s knowledge, its directors and officers, are
each in compliance in all material respects with the applicable provisions of
the Sarbanes-Oxley Act.

(8) Regulatory Matters. The Company, Banc of California, National Association
and, to the knowledge of the Company, the Company’s other subsidiaries, are in
compliance in all material respects with all laws administered by and
regulations of any governmental authority applicable to it or to them
(including, without limitation, all regulations and orders of, or agreements
with, the Board of Governors of the Federal Reserve System, the

 

6



--------------------------------------------------------------------------------

Office of the Comptroller of the Currency, the California Department of
Financial Institutions and the Federal Deposit Insurance Corporation, the Equal
Credit Opportunity Act, the Fair Housing Act, the Community Reinvestment Act,
the Home Mortgage Disclosure Act, all other applicable fair lending laws or
other laws relating to discrimination and the Bank Secrecy Act and Title III of
the U.S.A. Patriot Act), the failure to comply with which would have a Material
Adverse Effect. Except as disclosed in the Registration Statement and the
Prospectus, neither the Company nor any of its subsidiaries is subject or is
party to, or has received any notice or advice that any of them may become
subject or party to any investigation with respect to, any corrective,
suspension or cease-and-desist order, agreement, consent agreement, memorandum
of understanding or other regulatory enforcement action, proceeding or order
with or by, or is a party to any commitment letter or similar undertaking to, or
is subject to any directive by, or has been a recipient of any supervisory
letter from, or has adopted any board resolutions at the request of, any
Regulatory Agency (as defined below) that currently relates to or restricts in
any material respect the conduct of their business or that in any manner relates
to their capital adequacy, credit policies or management (each, a “Regulatory
Agreement”), nor has the Company or any of its subsidiaries been advised by any
Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement. There is no unresolved violation, criticism or exception
by any Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of its subsidiaries which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect. As
used herein, the term “Regulatory Agency” means any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
Governmental Entity, authority or instrumentality having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries.

(9) Regulatory Compliance. The deposit accounts in the Company’s subsidiary
banks are insured up to the applicable limits by the Deposit Insurance Fund of
the Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
permitted by law and the rules and regulations of the FDIC, and no proceeding
for the revocation or termination of such insurance is pending or, to the
knowledge of the Company, threatened or contemplated.

(10) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus and to enter into and perform its obligations under
this Agreement and the Investor Shares. The Company is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

(11) Good Standing of Subsidiaries. Banc of California, National Association is
the only “significant subsidiary” of the Company (as such term is defined in
Rule 1-02 of Regulation S-X) (a “Significant Subsidiary”) and it has corporate
power and

 

7



--------------------------------------------------------------------------------

authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement and the Prospectus and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect. Banc of California, National Association is a national
bank with a national bank charter issued by the Office of the Comptroller of the
Currency and its charter is in full force and effect. Except as otherwise
disclosed in the Registration Statement and the Prospectus, all of the issued
and outstanding shares of capital stock of Banc of California, National
Association have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity, and none of the outstanding shares of capital stock of Banc of
California, National Association were issued in violation of any preemptive or
similar rights of any securityholder of Banc of California, National
Association.

(12) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company. When duly executed by the Investor, this
Agreement will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally, and the application
of equitable principles relating to the availability of remedies, and subject to
12 U.S.C. § 1818(b)(6)(D) (or any successor statute) and similar bank regulatory
powers and to the application of principles of public policy, and except as
rights to indemnity or contribution, including but not limited to,
indemnification provisions set forth in Section 7(c) of this Agreement, may be
limited by federal or state securities law and the public policy underlying such
laws.

(13) Authorization of the Investor Shares. The Investor Shares to be issued and
sold by the Company to the Investor hereunder have been duly authorized by the
Company and when issued and delivered to and paid for by the Investor at the
Closing in accordance with the terms of this Agreement, will be validly issued,
will be issued in compliance with federal and state securities laws and will be
free of statutory, and will not be issued in violation of any contractual,
preemptive rights, rights of first refusal and similar rights.

(14) Description of the Investor Shares. The Investor Shares will conform in all
material respects to the respective statements relating thereto contained in the
Registration Statement and the Prospectus.

(15) Absence of Defaults and Non-contravention. Neither the Company nor any of
its subsidiaries is in violation of its charter or bylaws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any subsidiary is
subject, except for such violations or defaults that would not result in a
Material Adverse Effect. No event of default under that certain indenture, dated
as of April 23,

 

8



--------------------------------------------------------------------------------

2012, between the Company and U.S. Bank National Association, as trustee, as
supplemented by a supplemental indenture entered into by the Company and the
trustee on April 23, 2012 (collectively, the “Indenture”), or default with
notice and/or lapse of time that would constitute an event of default in respect
of the Company’s 7.50% Senior Notes due April 15, 2020 (the “Notes”) has
occurred and is continuing. The execution, delivery and performance of this
Agreement, the issue and sale of the Investor Shares by the Company and the
performance by the Company of all of its obligations under this Agreement and
the consummation of the transactions contemplated herein and compliance by the
Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, (i) any
indenture, mortgage, deed of trust, loan agreement, note, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) the provisions of the charter, bylaws or other organizational
documents of the Company or any of its subsidiaries or (iii) any statute or any
order, rule or regulation of any Governmental Entity having jurisdiction over
the Company or any of its subsidiaries or any of their property, assets or
operations except, with respect to clauses (i) and (iii), for those conflicts,
breaches, defaults, Repayment Events, liens, charges or encumbrances that would
not, singly or in the aggregate, result in a Material Adverse Effect. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

(16) Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement and the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.

(17) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of the principal suppliers, manufacturers,
customers or contractors of the Company or any of its subsidiaries, which, in
either case, would result in a Material Adverse Effect.

(18) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or Governmental Entity, domestic or
foreign, now pending, or, to the knowledge of the Company, threatened, against
or affecting the Company or any of its subsidiaries, which (A) is required to be
disclosed in Registration Statement (other than as disclosed therein), (B) might
result in a Material Adverse Effect or (C) might materially and adversely affect
the assets or operations of the Company or any of its subsidiaries or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder or under the Investor
Shares. The aggregate of all pending legal or governmental proceedings to which
the Company or any of its

 

9



--------------------------------------------------------------------------------

subsidiaries is a party or of which any of their respective assets or operations
is the subject which are not described in the Registration Statement and the
Prospectus, including ordinary routine litigation incidental to the business,
would not result in a Material Adverse Effect.

(19) Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent
licenses, trademarks, service marks and trade names necessary to carry on their
businesses as presently conducted and the Company and its subsidiaries have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any patents, patent licenses, trademarks, service marks
or trade names that, in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has infringed or is infringing on the
intellectual property of a third party, and, except as are described in the
Registration Statement and the Prospectus, neither the Company nor any of its
subsidiaries has received notice of a claim by a third party to the contrary,
except where such infringement would not, singly or in the aggregate, result in
a Material Adverse Effect.

(20) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so comply would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(21) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (A) are described in the Registration
Statement and the Prospectus or (B) would not have a Material Adverse Effect.
All of the leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the Registration Statement and
the Prospectus, are in full force and effect, and neither the Company nor any
subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any subsidiary under
any such lease or sublease or affecting or questioning the rights of the Company
or such subsidiary to the continued possession of the leased or subleased
premises under any such lease or sublease and that, in any such case, would have
a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(22) Absence of Further Requirements. No filing with, or consent, approval,
authorization, order, license, registration, qualification or decree of or with
any Governmental Entity is necessary or required in connection with the due
authorization, execution and delivery of this Agreement or for the offering,
issuance, sale or delivery of the Investor Shares, the performance by the
Company of its obligations hereunder or the consummation by the Company of the
transactions contemplated by this Agreement, except the registration of the
Investor Shares under the 1933 Act, which shall have been effected prior to the
Closing (or, with respect to any Rule 462 Registration Statement, will be
effected in accordance with Rule 462(b) under the 1933 Act) or as expressly
contemplated by this Agreement or as may be required under the (i) rules and
regulations of the NYSE and the Financial Industry Regulatory Authority
(“FINRA”) or (ii) securities or Blue Sky laws of the various states and other
jurisdictions in connection with the purchase and receipt of the Investor Shares
by the Investor.

(23) Investment Company Act. The Company is not required, and upon the issuance
and sale of the Investor Shares as herein contemplated and the application of
the net proceeds therefrom as described in the Registration Statement and the
Prospectus will not be required, to register as an “investment company” under
the Investment Company Act of 1940, as amended.

(24) Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not have a Material Adverse Effect.

(25) NYSE. The Company has filed with the NYSE a Notification of Listing of
Additional Shares or equivalent form with respect to the Investor Shares
required by the rules of the NYSE.

(26) Exchange Listing. The Company will cause the Investor Shares that are
shares of Common Stock to be approved for listing on the NYSE, subject to
official notice of issuance.

(27) Contracts. Except for (i) the Small Business Lending Fund-Securities
Purchase Agreement, dated as of August 30, 2011, between the Company and the
Secretary of the Treasury, relating to the Company’s Senior Non-Cumulative
Perpetual Preferred Stock, Series A, issued on that date pursuant to the Small
Business Lending Fund program of the U.S. Department of the Treasury, (ii) the
subscription agreements between the Company and each of the investors in the
Company’s common stock offering completed on November 1, 2010 and (iii) the
Securities Purchase Agreement, dated as of December 3, 2013, by and among the
Company, Patriot Financial Partners, L.P. and Patriot Financial Partners

 

11



--------------------------------------------------------------------------------

Parallel, L.P., there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the 1933 Act with respect to any securities
of the Company or to require the Company to include such securities with the
Investor Shares registered pursuant to the Registration Statement. Neither the
Company nor any of its subsidiaries has sent or received any communication
regarding termination of, or intent not to renew, any of the contracts or
agreements referred to or described in the Prospectus, or referred to or
described in, or filed as an exhibit to, the Registration Statement, and no such
termination or non-renewal has been threatened by the Company or any of its
subsidiaries or, to the Company’s knowledge, any other party to any such
contract or agreement.

(28) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the business in which they are engaged;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(29) Capitalization. The authorized capital stock of the Company consists of
(i) 446,863,844 shares of Common Stock of which, as of September 30, 2014 (the
“Company Capitalization Date”), 29,662,724 shares were issued, 28,023,701 shares
were outstanding and 1,639,023 shares were held in treasury;
(ii) 3,136,156 shares of Class B non-voting non-convertible common stock, par
value $0.01 per share (the “Class B Non-Voting Common Stock”), of which, as of
the Company Capitalization Date, 602,783 shares were issued and outstanding; and
(iii) 50,000,000 shares of preferred stock, par value $0.01 per share, of which,
as of the Company Capitalization Date, 1,652,000 shares were issued and
outstanding. As of the Company Capitalization Date, 2,274,070 shares of Common
Stock were reserved for issuance upon exercise of warrants, upon exercise of
options granted as employment inducement awards or as founders options and under
the Company’s equity compensation plans, and 59,900 restricted stock units were
issued and outstanding. The authorized capital stock of the Company conforms and
will conform in all material respects as to legal matters to the description
thereof contained in the Registration Statement and the Prospectus. The shares
of Common Stock outstanding prior to the issuance of the Investor Shares have
been duly authorized, are validly issued, fully paid and non-assessable, have
been issued in compliance with applicable securities laws and were not issued in
violation of any preemptive or similar rights.

(30) Dividends. Except as otherwise would not have a Material Adverse Effect, no
subsidiary of the Company is subject to any material direct or indirect
prohibition on paying any dividends to the Company, on making any other
distribution on such subsidiary’s capital stock, on repaying to the Company any
loans or advances to such subsidiary from the Company or on transferring any of
such subsidiary’s property or assets to the Company or any other subsidiary of
the Company, except as described in the Registration Statement and the
Prospectus.

 

12



--------------------------------------------------------------------------------

(31) Taxes. All tax returns required to be filed by the Company or any of its
subsidiaries have been timely filed, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been timely paid, other than those being contested
in good faith and for which adequate reserves have been provided or which if not
paid, would not individually or in the aggregate, result in a Material Adverse
Effect.

(32) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent
employee or affiliate of the Company or any of its subsidiaries, is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder, and the Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith, including without limitation a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(33) Derivative Financial Instruments. Any and all material swaps, caps, floors,
futures, forward contracts, option agreements (other than stock options issued
to the Company’s employees, directors, agents or consultants) and other
derivative financial instruments, contracts or arrangements, whether entered
into for the account of the Company or one of its subsidiaries or for the
account of a customer of the Company or one of its subsidiaries, were entered
into in the ordinary course of business and in accordance with applicable laws,
rules, regulations and policies of all applicable regulatory agencies and with
counterparties believed by the Company to be financially responsible at the
time. The Company and each of its subsidiaries have duly performed in all
material respects all of their obligations thereunder to the extent that such
obligations to perform have accrued, and there are no breaches, violations or
defaults or allegations or assertions of such by any party thereunder which
would, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(34) ERISA. Each of the Company, the Company’s subsidiaries and their respective
“ERISA Affiliates” (as defined below) are in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (collectively, “ERISA”). No “reportable event” (as defined in ERISA)
has occurred with respect to any “employee benefit plan” (as defined in ERISA)
for which the Company, any of the Company’s subsidiaries or their respective
ERISA Affiliates would have any liability. None of the Company, the Company’s
subsidiaries or their respective ERISA Affiliates have incurred, or expect to
incur, material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the

 

13



--------------------------------------------------------------------------------

United States Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (collectively, the “Code”). Each “employee
benefit plan” for which the Company, any of the Company’s subsidiaries or any of
their respective ERISA Affiliates would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and, to the Company’s knowledge, nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
“ERISA Affiliate” means, with respect to the Company or any of its subsidiaries,
any member of any group of organizations described in Sections 414(b), (c),
(m) or (o) of the Code or Section 4001(b) of ERISA of which the Company or such
subsidiary is a member.

(35) Certain Transactions. Neither the Company nor any of its subsidiaries has
participated in any reportable transaction, as defined in Treasury Regulation
Section 1.6011-(4)(b)(1).

(36) Unlawful Payments. None of the Company, any of the Company’s subsidiaries
or, to the knowledge of the Company, any affiliate of the Company or any of its
subsidiaries has: (A) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(B) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; or (C) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(37) Relationships. No relationship, direct or indirect, exists between or among
the Company or any of its subsidiaries, on the one hand, and the directors,
officers, shareholders, customers or suppliers of the Company or any of its
subsidiaries, on the other hand, that is required by the 1933 Act or the
regulations thereof to be described in the Registration Statement and the
Prospectus and that is not so described.

(38) Pending Procedures and Examinations. The Registration Statement is not the
subject of a pending proceeding or examination under Section 8(d) or 8(e) of the
1933 Act, and the Company is not the subject of a pending proceeding under
Section 8A of the 1933 Act in connection with the offering of the Investor
Shares.

(39) Broker Fees. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of sale of the Investor Shares contemplated by this
Agreement.

(40) Authorization of Branch Purchase Agreement and the Oaktree Purchase
Agreement. Each of the Branch Purchase Agreement and the Oaktree Purchase
Agreement has been duly authorized, executed and delivered by the Company and,
assuming the due execution and delivery by the other party thereto, constitutes
a valid and legally binding agreement of the Company, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

 

14



--------------------------------------------------------------------------------

  6. Conditions.

(a) The obligation of the Investor to consummate the Closing shall be subject to
the condition that all representations and warranties and other statements of
the Company shall be true and correct as of the date of this Agreement and the
date of the Closing (except those representations and warranties that by their
terms speak specifically as of the date of this Agreement or some other date
shall be true and correct as of such date), except for such failures to be so
true and correct (without giving effect to any qualification as to materiality
or Material Adverse Effect contained therein) as would not have, individually in
the aggregate, a Material Adverse Effect; the condition that the Company shall
have performed in all material respects all of its obligations hereunder
theretofore to be performed (without giving effect to any qualification as to
materiality or Material Adverse Effect contained therein); and the condition
that since the date hereof no Material Adverse Effect shall have occurred and be
continuing with respect to either (x) the Company or (y) the Company after
giving effect to the transactions contemplated by the Branch Purchase Agreement.

(b) The obligation of the Company to consummate the Closing shall be subject to
the condition that all representations and warranties and other statements of
the Investor shall be true and correct as of the date of this Agreement and the
date of the Closing (except those representations and warranties that by their
terms speak specifically as of the date of this Agreement or some other date
shall be true and correct as of such date); and the condition that the Investor
shall have performed all of its obligations hereunder theretofore to be
performed.

(c) The obligation of each of the Investor and the Company to consummate the
Closing shall be subject to the following additional conditions:

(1) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the transactions contemplated hereby
or prohibit the Investor from owning or voting any of the Investor Shares;

(2) the purchase by the Investor of the Investor Shares shall not (i) require
the Investor or any of its affiliates to file a prior notice under the Change in
Bank Control Act, or otherwise seek prior approval or non-objection of any state
or federal banking regulator; (ii) require the Investor or any of its affiliates
to become a bank holding company; or (iii) cause the Investor, together with any
other person whose securities of the Company would be aggregated with the
Investor’s securities of the Company for purposes of any bank regulation or law,
to collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Investor and such other persons) would represent more than
9.9% of any class of voting securities of the Company outstanding on the date of
the Closing (after giving effect to the purchase of the Investor Shares
contemplated hereby); and

(3) the conditions set forth in Section 10 of the Branch Purchase Agreement,
other than the condition set forth in Section 10.3(e) of the Branch Purchase
Agreement with respect to the Company’s acceptance of the proceeds of the
Acceptable Financing (as defined in the Branch Purchase Agreement), shall have
been satisfied or waived.

 

15



--------------------------------------------------------------------------------

  7. Covenants.

(a) Efforts. Subject to the terms and conditions of this Agreement, each of the
Parties will use its reasonable best efforts in good faith to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or desirable, or advisable under applicable laws, so as to permit
consummation of the transactions contemplated hereby as promptly as practicable
and shall use reasonable best efforts to cooperate with the other party to that
end.

(b) Withholding. The Company shall be entitled to deduct and withhold from
amounts payable to the Investor in respect of the Investor Shares such amounts
as it is required to deduct and withhold under applicable law. To the extent
that amounts are so withheld by the Company, such withheld amounts shall be paid
by the Company to the appropriate governmental authority and shall be treated
for all purposes as having been paid to the Investor in respect of which such
deduction and withholding was made by the Company. The Company shall send to the
Investor a certified copy of the original official receipt received by the
Company in case any such payment to a governmental authority is made. Prior to
the Investor receiving any Investor Shares, the Investor shall deliver to the
Company a duly executed Internal Revenue Service (“IRS”) Form W-9 or the
appropriate IRS Form W-8, as applicable, and such other IRS forms as may be
reasonably requested by the Company from time to time. The Investor shall update
all such IRS forms, as appropriate, from time to time upon reasonable request by
the Company.

(c) Indemnification.

(1) Subject to the other provisions of this Section 7(c), from and after the
Closing, the Company (the “Indemnifying Party” ) shall indemnify, defend and
hold harmless the Investor and such party’s directors, officers and employees
(collectively, the “Indemnitees”) from and against, and reimburse any Indemnitee
for claims, costs, expenses, losses, damages, liabilities, awards, judgments,
costs and expenses (including reasonable attorneys’ and consultant fees and
expenses) (“Damages”) that such Indemnitee may suffer or incur, or become
subject to, relating to, resulting from or arising out of the following (without
duplication): (i) the breach of any representations or warranties made by the
Company in Section 5(b) as of the date hereof or as of the date of the Closing
(or with respect to representations and warranties that are made as of a
specific date, as of such date); and (ii) the breach or failure by the
Indemnifying Party to perform, or cause to be performed, any of its covenants or
obligations contained in this Agreement.

(2) Notwithstanding any other provision to the contrary, other than Damages
arising from fraud (including, without limitation, under Rule 10b-5 of the
Securities Exchange Act of 1934) or willful misconduct: (i) the Company shall
not be liable for any Damages under Section 7(c)(1)(i) relating to, resulting
from or arising out of a breach of a representation or warranty made by the
Company unless and until the aggregate amount of all Damages which may be
recovered pursuant to Section 7(c)(1)(i) exceeds 3.0% of the Aggregate Purchase
Price (the “Indemnity Threshold”); and (ii) the aggregate amount of Damages
under Section 7(c)(1)(i) relating to, resulting from or arising out of a breach
of a representation or warranty made by the Company for which the Company shall
be liable hereunder shall not exceed 100.0% of the Aggregate Purchase Price.

 

16



--------------------------------------------------------------------------------

(3) An Indemnitee that may be entitled to be indemnified under this Section 7(c)
shall promptly notify the Indemnifying Party in writing of any event,
occurrence, matter or pending or threatened suit, claim or demand (each, an
“Action”) that the Indemnitee has determined has given or would reasonably be
expected to give rise to a right of indemnification under this Agreement
(including a pending or threatened Action asserted by a third party against any
Indemnitee, such Action being a “Third-Party Claim”), describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
Action; provided that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 7(c) except to
the extent the Indemnifying Party is prejudiced by such failure. The
Indemnifying Party shall be entitled to defend all Third-Party Claims upon
notice to the Indemnitee(s). In the event that the Indemnifying Party elects to
conduct the defense of any Third-Party Claim, the Indemnifying Party shall keep
the Indemnitee(s) informed of all material developments relating to any such
Third-Party Claim, and the Indemnitee will cooperate with the Indemnifying Party
as may be reasonably requested by the Indemnifying Party. An Indemnitee may not
consent to entry of any judgment or enter into any settlement in respect of a
Third-Party Claim without the Indemnifying Party’s written consent to such
judgment or settlement.

(4) With respect to each indemnification obligation contained in this
Section 7(c), all Damages shall be net of any third-party insurance proceeds
that have been actually recovered by the Indemnitee(s) in connection with the
facts giving rise to the right of indemnification. If an Indemnitee receives
third-party insurance proceeds in respect of Damages that have been indemnified
by the Indemnifying Party hereunder, the Indemnitee shall promptly remit such
amount to the Indemnifying Party.

(5) Notwithstanding any other provision of this Agreement to the contrary, other
than any Damages arising from fraud (including, but not limited to, under Rule
10b-5 of the Securities Exchange Act of 1934) or willful misconduct, in no event
shall the Indemnifying Party have any liability to any Indemnitee for any
indirect, special, incidental, consequential, punitive, exemplary, treble or
other special damages.

(6) Except for claims based on fraud (including, but not limited to, under Rule
10b-5 of the Securities Exchange Act of 1934) or willful misconduct, the
remedies provided for in this Section 7(c) shall be the sole and exclusive
remedy for breaches by the Company or the Investor, as applicable, of this
Agreement.

(7) If, in any agreement to issue and sell Common Stock, or any security, right,
option or warrant or right divided by the number of shares of Common Stock,
entered into by the Company after the date hereof and prior to the Closing, the
Company agrees to indemnify the purchaser thereunder on terms more favorable to
such purchaser than the terms of this Section 7(c), the Company shall notify the
Investor of such terms and offer to amend this Agreement to provide the Investor
indemnification on such more favorable terms.

(d) Expenses. The Company shall pay to Investor the amount of $100,000 as
reimbursement for the Investor’s reasonable out-of-pocket expenses, including
reasonable attorney’s fees and expenses, incurred in connection with the SPA,
this Agreement and the transactions contemplated hereby whether or not the
Closing occurs.

 

17



--------------------------------------------------------------------------------

  8. Termination.

(a) Termination. This Agreement may be terminated (i) by mutual agreement of the
parties hereto; or (ii) by the Investor, if the Closing shall not have occurred
by midnight, Eastern Time, at the end of the day on January 31, 2015.

(b) Effects of Termination. In the event of any termination of this Agreement as
provided in Section 8(a), this Agreement (other than this Section 8(b) and
Section 9, which shall remain in full force and effect) shall become void and of
no further force and effect; provided that nothing herein shall relieve any
party from liability for willful and material breach of this Agreement.

 

  9. Miscellaneous.

(a) Survival. None of the representations, warranties, covenants and agreements
set forth in this Agreement shall survive the Closing, except for (i) the
representations and warranties in Section 5, which shall survive the Closing in
full force and effect until the date that is one (1) year after the date of the
Closing, at which time they shall terminate, and (ii) those covenants and
agreements contained in this Agreement that by their terms apply or are to be
performed in whole or in part after the Closing.

(b) Binding Agreement; Assignment. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the Parties, and each of their
respective heirs, executors, administrators, successors and permitted assigns,
and no other person shall acquire or have any right under or by virtue of this
Agreement. The Investor may not assign any of these rights or obligations
hereunder to any other person or entity without the prior written consent of the
Company.

(c) Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire understanding between the Parties with respect to the subject matter
hereof and may be amended only by written execution by each of the Parties. Upon
execution by the Company and the Investor, this Agreement shall be binding on
such parties.

(d) Governing Law. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND CONSTRUED IN
ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.

(e) Treatment of Equity Support Payment. The Company agrees to treat the Equity
Support Payment for federal income tax purposes as an adjustment to the
Aggregate Purchase Price.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Company shall be directed to
it at its principal executive offices located at 18500 Von Karman Avenue, Suite
1100, Irvine, California 92612, attention of Chief Executive Officer, with a
copy, which shall not constitute notice, to Wachtell,

 

18



--------------------------------------------------------------------------------

Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019-6150,
attention of Matthew M. Guest, Esq. Notices to the Investor shall be directed to
the addresses as set forth on Exhibit A hereto, or at such other address or
addresses as may have been furnished to the Company in writing.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.

(h) Headings. Section headings herein are for convenience only and shall not
affect the construction hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

BANC OF CALIFORNIA, INC.   By:  

/s/ Steven A. Sugarman

  Name:   Steven A. Sugarman   Title:   Chief Executive Officer INVESTOR:
PATRIOT FINANCIAL PARTNERS, L.P.   By:  

/s/ W. Kirk Wycoff

  Name:   W. Kirk Wycoff   Title:   Managing Partner
PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.   By:  

/s/ W. Kirk Wycoff

  Name:   W. Kirk Wycoff   Title:   Managing Partner PATRIOT FINANCIAL PARTNERS
II, L.P.   By:  

/s/ W. Kirk Wycoff

  Name:   W. Kirk Wycoff   Title:   Managing Partner
PATRIOT FINANCIAL PARTNERS PARALLEL II, L.P.   By:  

/s/ W. Kirk Wycoff

  Name:   W. Kirk Wycoff   Title:   Managing Partner

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Investor

 

Name and Address of Investor

   Number of Investor
Shares to be
purchased at
$9.78 per share      Number of Investor
Shares to be
purchased at
$11.55 per share      Total  

Patriot Financial Partners, L.P.

Cira Centre

2929 Arch Street

27th Floor

Philadelphia, Pennsylvania 19104-2868

     211,821         162,212         374,033   

Patriot Financial Partners Parallel, L.P.

Cira Centre

2929 Arch Street

27th Floor

Philadelphia, Pennsylvania 19104-2868

     36,592         28,022         64,614   

Patriot Financial Partners II, L.P.

Cira Centre

2929 Arch Street

27th Floor

Philadelphia, Pennsylvania 19104-2868

     681,899         522,198         1,204,097   

Patriot Financial Partners Parallel II, L.P.

Cira Centre

2929 Arch Street

27th Floor

Philadelphia, Pennsylvania 19104-2868

     145,688         111,568         257,256    Total      1,076,000        
824,000         1,900,000   

Number of shares of Common Stock beneficially owned by Investor as of the date
hereof: 1,200,564.